Citation Nr: 1017016	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to December 
1945.  He died in October 2004.  The appellant is his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant was scheduled to appear for a videoconference 
hearing in March 2010.  However, she failed to report for 
this hearing and provided no explanation for her failure to 
report.  Her hearing request, therefore, is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service 
connected for bowel incontinence, rated 100 percent 
disabling, effective from June 1999; loss of use of both legs 
due to gunshot wound to the right buttocks and left hip, 
rated 100 percent disabling, effective from July 2001; 
peritoneal adhesions due to gunshot wound, rated 30 percent 
disabling; and cystitis, rated 0 percent disabling.  He was 
in receipt of multiple special monthly compensation awards 
under 38 U.S.C.A. § 1114.   

2.  The Veteran died at age 88 in October 2004.  According to 
the death certificate, the immediate cause of death was 
respiratory failure due to, or as a likely consequence of, 
multilobar pneumonia.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were chronic obstructive pulmonary disease (COPD) and 
likely history of lung cancer.  It was also noted that 
tobacco use probably contributed to death. 

3.  The preponderance of the evidence shows that the 
Veteran's service-connected disabilities did not contribute 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

In a claim for service connection for the cause of the 
veteran's death, notice must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death, (2) an explanation of the evidence 
and information required to substantiate the claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with complete notice in April 
2009, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an August 2009 supplemental statement of the 
case, following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Hupp v. Nicholson; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

VA has obtained service treatment records, obtained post-
service medical records, and assisted the appellant in 
obtaining evidence.  VA has obtained a medical opinion 
regarding the cause of the Veteran's death.

In summary, all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran was service connected for bowel incontinence, 
rated 100 percent disabling, effective from June 1999; loss 
of use of both legs due to gunshot wound to the right 
buttocks and left hip, rated 100 percent disabling, effective 
from July 2001; peritoneal adhesions due to gunshot wound, 
rated 30 percent disabling; and cystitis, rated 0 percent 
disabling.  He was in receipt of multiple special monthly 
compensation awards under 38 U.S.C.A. § 1114.   

The Veteran died at age 88 in October 2004.  According to the 
death certificate, the immediate cause of death was 
respiratory failure due to, or as a likely consequence of, 
multilobar pneumonia.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were COPD and likely history of lung cancer.  It was 
also noted that tobacco use probably contributed to death.  

A VA opinion was rendered in January 2005.  The VA physician 
stated that the Veteran's respiratory failure was secondary 
to a lung infection which had no connection to the Veteran's 
loss of legs secondary to gunshot wound.  

A letter from the Veteran's private physician, Norman Truitt, 
D.O. dated in July 2005, is of record.  He stated

I believe he had other factors of 
abdominal adhesions, and other abdominal 
problems relating to his injuries which 
contributed to his death.  He was 
weakened because he could not eat well 
from his abdominal problems.  His 
weakened conditions contributed to his 
getting pneumonia.

The VA physician provided an additional opinion in March 
2009.  After a review of the Veteran's claims file, the 
physician stated that the Veteran's lobar pneumonia was a 
bacterial complication superimposed on his COPD, and in no 
way related to his service-connected abdominal adhesions.  

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Veteran's private physician stated that his service-
connected disability contributed to his getting pneumonia, 
and thus contributed to his death.  The Board recognizes that 
the Veteran's service-connected abdominal adhesions may have 
casually shared in producing death by impairing his eating 
habits.  However, there is no competent opinion that the 
Veteran's service-connected disability contributed 
substantially or materially to his death, combined to cause 
death, or that it aided or lent assistance to the production 
of death, as required by 38 C.F.R. §  3.312(c)(1).  

It is not necessary for a medical opinion to come from a 
licensed physician.  There is an opinion of the Veteran's 
daughter, a registered nurse, that the Veteran's service-
connected abdominal adhesions essentially materially 
contributed to cause his death.  There is no indication that 
the Veteran's daughter examined the Veteran's medical records 
or treated the Veteran.  The Veteran's daughter, while 
medically trained, has given no indication that she has 
special knowledge regarding infectious diseases, respiratory 
diseases, or pathology, nor is there any evidence to that 
effect in the record.  Therefore, this opinion has little 
probative value.  See Black v. Brown, 5 Vet. App. 177 (1993); 
cf. Goss v. Brown, 9 Vet. App. 109, 113 (1996) (treating 
nurse's statement enough to well ground claim where nurse 
participated in the treatment of the veteran for symptoms of 
frostbite).  

The Veteran's family genuinely believes that the Veteran's 
service-connected abdominal adhesions materially contributed 
to cause his death by impairing his eating habits.  They are 
competent to comment on the Veteran's symptoms.  However, as 
laypersons, lacking in medical training and expertise, they 
cannot provide a competent opinion on a matter as complex as 
the etiology of the Veteran's death and their views are of no 
probative value.  And, even if the opinions were entitled to 
be accorded some probative value, they are far outweighed by 
the detailed opinion provided by the VA physician who 
reviewed the Veteran's claims file and provided the reasons 
for his opinion.  Although the Veteran's death certificate 
listed three significant and nonservice-connected conditions 
contributing to death but not resulting in the underlying 
cause, COPD, lung cancer, and tobacco use; nutritional 
deficiency was not listed.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The preponderance of the evidence is against the claim; the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).  


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


